Citation Nr: 9920215	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
post-service left pelvic fracture, secondary to the service-
connected residuals of recurrent left shoulder dislocations, 
post-operative, with atrophy of the left shoulder girdle 
musculature.

2.  Entitlement to service connection for the residuals of a 
post-service lower back injury, secondary to the service-
connected residuals of recurrent left shoulder dislocations, 
post-operative, with atrophy of the left shoulder girdle 
musculature.

3.  Entitlement to service connection for the residuals of 
post-service facial abrasions, secondary to the service-
connected residuals of recurrent left shoulder dislocations, 
post-operative, with atrophy of the left shoulder girdle 
musculature.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to May 
1945.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

A Video Conference Hearing (VCH) was held on January 29, 
1999, with the veteran and his representative sitting in St. 
Petersburg, Florida, and Jack W. Blasingame, who is a Member 
of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991), sitting at the Board's 
headquarters in Washington, D.C.  A transcript of the VCH and 
the veteran's signed waiver of his right to have an in-person 
hearing before a member of the Board, rather than a VCH, are 
of record.


FINDINGS OF FACT

1.  The record is devoid of competent medical evidence 
showing that the veteran currently suffers from a chronic 
left pelvic disability that is proximately due to or the 
result of the service-connected residuals of recurrent left 
shoulder dislocations, post-operative, with atrophy of the 
left shoulder girdle musculature.

2.  The record is devoid of competent medical evidence 
showing that the diagnosed lower back disability is 
proximately due to or the result of the service-connected 
residuals of recurrent left shoulder dislocations, post-
operative, with atrophy of the left shoulder girdle 
musculature.

3.  The record is devoid of competent medical evidence 
showing that the veteran currently suffers from a chronic 
facial disability that is proximately due to or the result of 
the service-connected residuals of recurrent left shoulder 
dislocations, post-operative, with atrophy of the left 
shoulder girdle musculature


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a post-service left pelvic fracture, secondary 
to the residuals of recurrent left shoulder dislocations, 
post-operative, with atrophy of the left shoulder girdle 
musculature, is not well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for the 
residuals of a post-service lower back injury, secondary to 
the service-connected residuals of recurrent left shoulder 
dislocations, post-operative, with atrophy of the left 
shoulder girdle musculature, is not well grounded or capable 
of substantiation.  38 U.S.C.A. §5107(a) (West 1991).

3.  The claim of entitlement to service connection for the 
residuals of post-service facial abrasions, secondary to the 
residuals of recurrent left shoulder dislocations, post-
operative, with atrophy of the left shoulder girdle 
musculature, is not well-grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See, 38 C.F.R. § 3.310(a) (1998).

The well-groundedness requisite set forth by the Court in 
Caluza also applies to claims for secondary service 
connection.  In this regard, it is noted that the Court has 
specifically indicated that "claim[s] for secondary service 
connection, like all claims, must be well grounded."  See, 
in this regard, Reiber v. Brown, 7 Vet. App. 513, 516 (1995); 
see, also, Wallin v. West, 11 Vet. App. 509, 512 (1998); and 
Jones v. West, 12 Vet. App. 383 (1999).  Consequently, it 
naturally follows that, if a claimant is seeking service 
connection benefits on a secondary basis, there must be 
evidence of a current disability and evidence linking that 
disability to a service-connected disability.

The veteran's contentions and the factual background:

The record shows that the veteran has been service-connected 
for the residuals of recurrent left shoulder dislocations, 
post-operative, with atrophy of the left shoulder girdle 
musculature, since he was discharged from active military 
service in May 1945.  On appeal, he currently contends that, 
on September 1, 1995, he fell from the third step of a ladder 
while attempting to reach out to get some tools, that the 
fall was caused by one of his many dislocations of his left 
shoulder and that, as a direct consequence of this fall, he 
sustained a pelvic fracture, a low back injury and facial 
abrasions, for all of which he believes he should be service-
connected.

According to one of the private medical records that were 
produced pursuant to the veteran's emergency treatment of 
September 1, 1995, the veteran came in stating that his 
shoulder was dislocated while reaching for something while he 
was working.  According to another one of the medical reports 
that were produced at that time, which lists discharge 
diagnoses of an acute glenohumeral dislocation of the left 
shoulder, reduced, and an acute pelvic fracture, the pelvis 
fracture was discovered after the veteran was about to get up 
and ambulate and complained of relatively severe pain in the 
left groin area.  Also, regarding the actual circumstances 
surrounding this fracture, the subscribing physician said the 
following: 

It is very unclear by the history exactly 
what may have happened to the patient 
while he was working earlier in the day.  
He does have evidence of having hit his 
head with some abrasions to the left side 
of the face.  He adamantly denies loss of 
consciousness or any fall from any 
particular height.  He states that he 
bumped his head against something earlier 
in the day while he was working on the 
rafters.  Apparently he had dislocated 
his shoulder in the process of simple 
movements while working on a ladder.

The above diagnosis of a pelvic fracture is supported by a 
September 1995 private medical imaging report that reveals 
that there was a fracture of the left superior pubic ramus, 
with an intact neck.

According to the report of a March 1996 VA "joints" medical 
examination, the veteran said that he injured his left 
shoulder and had surgery on it during service and that, in 
September 1995, he fell from a ladder while reaching out for 
tools, and fractured his pelvis in three places.  Currently, 
he said that the left shoulder was painful and had a 
restricted motion and a tendency to dislocate very easily.  
The examiner noted that, "[h]e of course blames his fall on 
the fact that since his original surgery while on active duty 
he has had [a] chronic dislocating left shoulder."  Chronic 
recurrent dislocation of the left shoulder, with evidence of 
muscle atrophy, was diagnosed.

The record contains a partially-legible October 1996 
statement that was apparently subscribed by a VA physician, 
who said that the veteran gave a history of a September 1995 
original injury while he was on a step ladder and trying to 
reach a tool, injury that resulted in the dislocation of the 
left shoulder, which had to be reduced.  Additionally, the 
subscriber of this document said that, due to the fall, the 
veteran fractured his pelvis in three places, hurt his lower 
back and had bruises on the left side of the face, as well as 
chipped teeth.  Currently, he was complaining of severe 
sciatica down the right leg and back and, objectively, it was 
noted that the left sciatic nerve was tender.

The report of a December 1996 VA "joints" medical 
examination reveals again a history of having dislocated the 
left shoulder while standing on a ladder and having sustained 
a pelvis fracture, and complaints of recurrent dislocation, 
and pain, of that shoulder, as well as pelvic and lower back 
pain.  This report also contains diagnoses of chronic 
recurrent anterior dislocation of the left shoulder, with 
degenerative joint disease, status post arthroscopic surgery 
on the left shoulder, including a 1996 subacromial 
decompression and bursectomy, lumbar degenerative joint 
disease, with right sciatic radiculopathy, and history of a 
fractured pelvis.  Additionally, the following remarks were 
included in this report:

The veteran maintains that because of his 
injury to his shoulder, because of the 
recurrent dislocation, because he 
dislocated the shoulder while climbing a 
ladder this resulted in fracture of his 
pelvis and low back pain [and] that these 
are [therefore] service-connected.

The report of a February 1997 private MRI of the veteran's 
lumbar spine reveals evidence of a L4-L5 moderate disc bulge, 
with asymmetric right-sided enhancing end plate reactive 
changes and a right-sided herniated disc fragment, as well as 
severe disc degenerative changes at the L5-S1 level.

In a statement dated in April 1997, a private 
anesthesiologist said that the veteran had been under his 
care since February 1997 for a lumbar radiculopathy, with MRI 
evidence of a large herniated disk and a disk fragment 
affecting the right neural foramen, that he had undergone a 
series of epidural steroid injections, which had provided him 
with 75 percent relief, and that he was "doing much 
better."

A June 1997 private medical record reveals the results of a 
lumbar myelogram.  According to this document, there was 
evidence of severe L4-L5 stenosis which a CT scan revealed 
was secondary to a mildly asymmetric annular bulge with facet 
and ligamentum flavum hypertrophy.  At no other level was 
there significant stenosis nor evidence of a herniated 
nucleus pulposus.

A June 1997 private medical record reveals the results of the 
above mentioned CT scan of the veteran's lumbar spine.  This 
record reveals an impression of mild-to-moderate degenerative 
changes at several levels, with severe spinal stenosis at the 
L4-L5 level, secondary to annular bulge with facet and 
ligamentum flavum hypertrophy, but with no definite herniated 
nucleus pulposus at any level.

A July 1997 private medical record reflects a two-day 
hospitalization for the conduction of a lumbar laminectomy at 
the L4-5 level.  According to this record, the veteran had 
had right lower extremity pain since September 1995 and the 
pain had been progressive and had caused him to have a 
significant amount of disability.  The veteran had had 
extensive work up and treatment without any significant 
relief of symptoms and the physical examination revealed "a 
combination of L5 and L5 [sic] radiculopathy on the right 
side."  It is noted that another private medical record also 
dated in July 1997 (apparently prepared upon admission) 
clarifies that the veteran said that the back pain started 
when he fell off a ladder in 1995 but that the right leg pain 
had only been felt for the last six months.  This document 
also reveals that the veteran's past surgical history 
included a lumbar laminectomy in the remote past for a disk 
herniation.

Another private medical record also dated in July 1997 
describes the surgery itself and reveals a pre-operative and 
post-operative diagnosis of spinal stenosis at the L4-5 
level, with bilateral disc herniation.

The record contains also a document titled "Plan of 
Treatment for Outpatient Rehabilitation," which was dated in 
September 1997 and again makes reference to the veteran's 
complaints of low back and right leg pain, as well as to the 
"remote" lower back surgery referred to in one of the above 
July 1997 private medical records.  According to this 
document, this back surgery was "similar" to the one of 
July 1997 and it was performed "about 20 years ago after a 
fall."

In a November 1997 statement, the private physician who 
subscribed the above private medical records of July 1997 
said that the veteran had been under his care for lumbar 
radiculopathy in the right lower extremity since June 1997, 
that the symptoms began on September 1, 1995, that, 
"[a]pparently he was involved in some kind of an injury at 
that time," that he underwent surgery in July 1997 "for 
this problem" and that he had spinal stenosis and a disk 
herniation at the L4-5 level.  He also said in that statement 
that the symptoms "may be secondary to the injury he 
suffered on September 1, 1995," that it was "possible" 
that he developed the disk herniation at that time and that 
"there was no workup at that time to determine a causal 
relationship."

At the January 1999 VCH, the veteran said that he did not 
remember well the events of the day in question, other than 
his having fell from the ladder due to a dislocated left 
shoulder and later regaining consciousness at the hospital, 
where he was initially treated for the dislocation and, 
thereafter, for the pelvic fracture.  He said that he didn't 
even remember falling, although he did remember starting to 
fall, and that he didn't remember "hitting or anything" 
either.  He also said that there were no witnesses to the 
accident and that, after he fell, he "evidently" drove 
himself to the hospital, as nobody else was with him at the 
time of the fall and he reportedly did arrive by himself at 
the hospital, driving his own truck, although he had "no 
idea" as to how he did it.  He further said, however, that 
he did remember himself "more or less crawling across the 
parking, [and] driveway" and then a man coming out of the 
hospital, who grabbed him and took him into the emergency 
room.

At the above VCH, the veteran answered in the affirmative to 
the question of whether a doctor had told him that the 
shoulder injury could have caused the breaking of the pelvis.  
However, the veteran acknowledged that that opinion was never 
written down and explained that this was because the 
physician didn't know it for a fact and had not been 
"there."  A similar answer was furnished to a similar 
question regarding the lower back.  Regarding the claimed 
facial abrasions, both the veteran and his spouse testified 
to the effect that he did suffer such abrasions but both 
acknowledged that the abrasions "healed up well" and that 
there were no residual scars.

In responses to questions posed by the subscribing Board 
member, the veteran also said that there was no doubt in his 
mind that the service-connected left shoulder condition 
caused his fall and his spouse attempted to offer an 
explanation as to how the veteran might have fallen and 
sustained the claimed injuries by saying the following:  
"Maybe his leg got twisted in the rung, threw him down on 
the ground and that's all he remembers.  He's been trying to 
piece it together, but he was in a state of amnesia shock to 
the body."

Preliminary comments:

At the outset, the Board sees it fit to address the veteran's 
contentions of having suffered the above claimed injuries or 
disabilities as a result of the September 1, 1995, 
dislocation of the left shoulder.  As clearly shown above, 
the medical records that were produced at the time of the 
accident of September 1, 1995, reveal that the veteran 
"adamantly denied" having suffered a fall and having lost 
consciousness and further said that he had "hit" his head 
earlier in the day, which seems to have been the apparent 
reason for the facial abrasions.  He now contends that, while 
he doesn't remember the accident in its entirety, since he 
did lose consciousness at that time, he is positive that he 
did fall and suffered the left pelvic fracture, lower back 
injury and facial abrasions for which he wishes to be 
service-connected and that the fall was solely caused by the 
dislocation of his left shoulder.

Evidently, there is no way of confirming the veteran's 
contention that the dislocation preceded and caused the fall, 
rather than the other way around.  However, for the sake of 
discussion and for purposes of considering whether the 
appealed claims for service connection are well grounded, the 
Board will assume, without making a finding to that effect, 
though, that the dislocation indeed preceded and possibly 
caused the fall that, according to the veteran, caused the 
diagnosed pelvic fracture, a lower back injury and facial 
abrasions.  This assumption is hereby being made 
notwithstanding the facts that the veteran has acknowledged 
having only a very limited memory of what actually happened 
on September 1, 1995, and that his current contentions 
regarding his recollections of that accident differ 
considerably from the account that he reportedly offered at 
the time of the accident itself.

Analysis of the First Issue
Entitlement to service connection for the residuals of a 
post-service
left pelvic fracture, secondary to the service-connected 
residuals of recurrent
left shoulder dislocations, post-operative, with atrophy of 
the
left shoulder girdle musculature:

At the outset, the Board notes that it is unclear whether the 
Caluza criterion of a present disability has been met in the 
present case, as it appears that the fracture to the 
veteran's left pelvis resolved with no residuals.  In this 
regard, it is noted that, while a fractured left pelvis was 
noted on X-Rays in September 1995, none of the medical 
records that were produced afterwards, in 1996 and 1997, to 
include the two medical statements of April and November 
1997, made any mention of the manifestation of a residual 
chronic disability of the left pelvis, the veteran has not 
complained of problems or difficulties with his left pelvis 
and only a diagnosis of "history" of a fractured pelvis was 
rendered in December 1996.

There is no need to verify whether a present disability of 
the left pelvis is manifested because of the simple fact 
that, as shown above, the record is also devoid of competent 
medical evidence demonstrating that there is the claimed 
nexus, or causal relationship, between the claimed disability 
of the left pelvis and the service-connected left shoulder 
disability.

The lack of competent evidence fulfilling at least the Caluza 
criterion of a nexus necessarily means that the claim for 
service connection for the residuals of a left pelvis 
fracture is not well grounded or capable of substantiation.  
As such, the Board has not acquired jurisdiction over the 
claim, which has failed and must be denied.

Analysis of the Second Issue
Entitlement to service connection for the residuals of a 
post-service
lower back injury, secondary to the service-connected 
residuals of
recurrent left shoulder dislocations, post-operative, with 
atrophy of
the left shoulder girdle musculature:

With regard to this issue, the Board finds that, while the 
Caluza criteria of a present disability and the existence of 
a service-connected disorder have been met, the remaining 
essential criterion of competent medical evidence of a nexus, 
or causal relationship, between the present disability and 
service or a service-connected disorder has not been met.  
Not only was the veteran never diagnosed with a chronic lower 
back disability at the time of the injury of September 1995, 
but he did not complain of lower back pain until several 
months later and the only medical opinion addressing the 
question of the most likely cause of the diagnosed disability 
is insufficient to well-ground the claim.  In this regard, 
the Board finds it necessary to briefly discuss the Court's 
treatment of these types of claims in which a medical opinion 
of causation that is not categorical has been rendered.

As noted very recently in Mattern v. West, 12 Vet. App. 222, 
227 (1999), the Court has historically reviewed what 
constitutes acceptable medical opinions for the purpose of 
establishing well groundedness.  In the already cited case of 
Tirpak, a widow sought service connection for the cause of 
death of her husband, who had died from a heart attack.  The 
medical evidence addressing the question of the most likely 
nexus consisted solely of a statement from the treating 
physician to the effect that "if intubation had been 
successful, [the veteran] may or may not have survived the 
cardiac arrest."  Id. at 610.  The Court held that the 
physician's statement, expressed in terms of "may or may 
not," was "speculative" and, thus, insufficient to well 
ground the appealed claim.  Id. at 611.
 
In Watai v. Brown, 9 Vet. App. 441 (1996), the veteran filed 
a service-connection claim for a kidney condition, later 
diagnosed as glomerulonephritis, and, in support of his 
claim, submitted a letter from his physician stating, "If I 
had to make a guess, I would guess that there very well might 
have been a relationship between his hematuria in [service] 
and his present kidney problems."  Id. at 442.  Another 
treating physician wrote: "One of the early symptoms of 
chronic glomerulonephritis is hematuria" and "when the 
appellant was younger, apparently he had gross hematuria 
which was probably due to his underlying chronic 
glomerulonephritis."  The Board concluded that the 
physician's statements were "speculative at best concerning 
relationship to service" and denied the claim.  Id. at 443-
444.  The Court, however, held that "these statements, while 
not necessarily conclusive, are competent evidence that the 
claim is plausible."  Id. at 443.

More recently, however, the Court revisited this matter of 
physicians' opinions stated as "could" in Bloom v. West, 12 
Vet. App. 185 (1999).  In Bloom, the appellant submitted a 
statement by a physician stating that, in his opinion, the 
respiratory problems which contributed to the veteran's death 
"could" have been precipitated by his time in a prisoner of 
war camp.  The physician did not provide any further support 
for his conclusion and the Board found that this statement 
was too speculative to constitute the required nexus.  On 
appeal, the Court agreed and found that the statement was 
insufficient to constitute the medical nexus required in 
order to well ground the claim and explained that, "[b]y 
using the term 'could,' without supporting clinical data or 
other rationale, [the physician]'s opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence."  Id. at 187.  The 
Court also indicated the following:

The Court has previously recognized that 
word parsing in some of our medical nexus 
cases may have created an unclear picture 
for ascertaining what constitutes 
sufficient evidence to satisfy the 
medical nexus requirement.  ...  But the 
truth of the matter is that no template 
is possible that will apply to the almost 
infinite number of fact situations that 
can arise.  What is speculative in one 
context might be less so in another. 
Suffice it to say that in this case, [the 
physician who provided the medical 
opinion in question], as noted above, 
provided no clinical data or other 
rationale to support his opinion; nor is 
there anything otherwise in the record 
that would give it substance.  [The 
physician]'s opinion sits by itself, 
unsupported and unexplained.  In other 
words, his opinion is purely speculative. 

Id. at 187.

Additionally, the Board notes that, regarding medical 
opinions rendered based on the history provided by the 
veteran, the Court has said that the Board is not required to 
accept doctors' opinions that are based upon an appellant's 
lay recitation of his medical history.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  (See, also, LeShore v. Brown, 8 
Vet. App. 406 (1995), where the Court indicated that a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

In the present case, the Board finds that the Caluza 
criterion of a nexus between the diagnosed lower back 
disability and the service-connected left shoulder disability 
has not been met, not only because the only medical opinion 
of record was solely based on the veteran's recitation of the 
events of September 1, 1995, but because the physician's 
suggestion that the symptoms "may be" secondary to the 
injury of that date is, at most, speculative in nature and, 
as such, it is insufficient to well-ground the claim.

The Board's finding that the November 1997 medical statement 
of causation is merely speculative is supported by the fact 
that the subscribing physician acknowledged in that statement 
that he had been treating the veteran for his lower back 
problems only since June 1997 and he made no mention of the 
post-service fall, back injury and back surgery that the 
veteran underwent in the late 1970's, an event to which, 
interestingly enough, the veteran has never made reference in 
his several written and oral statements of record, 
notwithstanding its obvious pertinence to the three matters 
hereby on appeal.  It is clear that the physician who 
subscribed the November 1997 medical statement did not have 
all the necessary elements at hand to be able to render an 
informed opinion of causation.  His opinion was essentially 
based on the incomplete, and most likely inaccurate, history 
that he apparently obtained from the veteran.  As such, the 
Board is simply unable to find that that opinion suffices as 
competent medical evidence of a nexus between a present 
disability and a service-connected disability.

The lack of competent evidence fulfilling at least the Caluza 
criterion of a nexus necessarily means that the claim for 
service connection for the residuals of a post-service lower 
back injury is not well grounded or capable of 
substantiation.  As such, the Board has not acquired 
jurisdiction over the claim, which has failed and must be 
denied.

Analysis of the Third Issue
Entitlement to service connection for the residuals of post-
service facial abrasions, secondary to the service-connected 
residuals of recurrent left shoulder dislocations,
post-operative, with atrophy of the left shoulder girdle 
musculature:

As explained earlier, both the veteran and his spouse have 
acknowledged that there are no current residuals of the 
facial abrasions that the veteran suffered as a consequence 
of the apparent fall, or "hit" to the head, of September 1, 
1995.  The record is similarly devoid of any competent 
medical evidence demonstrating that there is any such 
residual disability currently manifested and that that 
disability is causally related to service or to a service-
connected disability.  The Board, then, has no other recourse 
but to conclude that the appealed claim for secondary service 
connection for the residuals of post-service facial abrasions 
is not well grounded or capable of substantiation.  As such, 
the Board has not acquired jurisdiction over the claim, which 
has failed and must be denied.

Final consideration regarding the three appealed claims for 
service connection:

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted claims for service connection that 
are not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render either one of said claims well grounded or capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claims.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).













SEE THE FOLLOWING PAGE FOR THE ORDER AND SUBSCRIPTION



ORDER

1.  Service connection for the residuals of a post-service 
left pelvic fracture, secondary to the service-connected 
residuals of recurrent left shoulder dislocations, post-
operative, with atrophy of the left shoulder girdle 
musculature, is denied.

2.  Service connection for the residuals of a post-service 
lower back injury, secondary to the service-connected 
residuals of recurrent left shoulder dislocations, post-
operative, with atrophy of the left shoulder girdle 
musculature, is denied.

3.  Service connection for the residuals of post-service 
facial abrasions, secondary to the service-connected 
residuals of recurrent left shoulder dislocations, post-
operative, with atrophy of the left shoulder girdle 
musculature, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

